Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01-27-2021 has been entered.
 
Response to Arguments
Applicant's arguments Remarks, filed 10-12-2020 with respect to 35 USC 101 (abstract idea) have been fully considered and are persuasive in light of the new amendments filed.  The abstract idea rejection is withdrawn.
Applicant's arguments Remarks, filed 10-12-2020 with respect to 35 USC 103 have been fully considered but they are not persuasive. The attorney argues in pgs. 6 – 8 that “On pages 2 and 3, under Response to Arguments, the Office Action's asserts that "[a]s is well known and obvious no two smart cards have same card account number. [055-57] if the secured number is valid means the smart card is valid the transaction is allowed else it is declined." However, this is not supported by evidence and moreover does not necessarily (i.e. inevitably) flow from Gauthier… Doyle merely uses the device identifier to identify the data stream coming from a connected device.” The examiner respectfully disagrees with the argument. Gauthier teaches in Fig. 1 and [0003-5] that the smart card comprises a magnetic strip which holds the real account 0005, 0011] is wirelessly transmitted to the reader device along with the expiration date [0054]. As is well-known and obvious no two smart cards can have same card account number. Even if two people (ex. spouse) use the same account number, irrespective of the account number, the smart cards (ex: credit / debit cards) that they hold will have unique identification numbers of those cards – which is the ‘secured account number’ and read in conjunction with claim 10, the combination of Gauthier and Doyle teaches the claimed concept. [0019, 34] portable consumer device such as a contactless smart debit/credit card, contact chip enabled debit/credit card, a PDA, mobile phone, and the like, capable of wireless transmission of a secured account number. Therefore, the smart device id shall be a PDA or phone number etc – known to one of ordinary skilled in the art. If the author argues that the prior art is not supported by evidence, the examiner requests the author to prove that any two given smart cards used by two people have same identification numbers. [0055-57] if the secured smart card device number is valid the transaction is allowed else it is declined. See MPEP 2141.02 VI. Doyle does use unique device identification as well. [0031] a unique device identifier that is used to identify data originating therefrom, a digital certificate – which proves non-repudiation. [0062] teaches MAC address of a device which is unique to any given device and for device identification purposes – known to one of ordinary skilled in the art and the combination of prior arts clearly reads on “determining by the reader device that the portable electronic device is a valid device based on the device identification information uniquely identifying the portable electronic device” – the instant application uses device id for verification purposes. If the author thinks otherwise, he/she is required to prove the same. Also, however, for only clarity purposes and in light of the amendments the prior art that teaches the unique device id number which uniquely 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 5 – 11 and 15 – 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gauthier et al (US Pub. #: 20070055630), hereafter Gauthier and Doyle et al (US Pub. #: 20020095587), hereafter Doyle.
Claim 1: Gauthier teaches a method comprising: determining by a reader device that a portable electronic device is located within a proximity zone of the reader device; establishing a wireless communication channel between the reader device and the portable electronic device responsive to determining that the portable electronic device is located within the proximity zone of the reader device; ([0002-5, Figs. 1-2] Portable proximity consumer devices wirelessly exchange data with a proximity device reader from a distance [0019], as long as the user is in wireless range (i.e., zone) of the proximity device reader);
[0054-57, Fig. 3] The proximity reader device wirelessly interrogates the portable proximity consumer device, smart card. The portable proximity consumer device responds to valid interrogation (e.g., fetch account number instructions, fetch user ID instructions, etc. Fig. 1 smart card’s unique number is read from magnetic strip i.e., unique device id) by wirelessly transmitting information to the proximity reader device);
determining by the reader device that the portable electronic device is a valid device based on the device identification information uniquely identifying the portable electronic device; ([0055-57, Figs. 1 and 3] if the secured account number (i.e., device info.) is valid, the authorization request message including the user's real account number, the merchant ID, the POS transaction type, and the purchase amount along with other transaction data are sent to the issuer);
receiving a request for a transaction having a transaction amount; ([0054-57] The proximity reader device then creates an authorization request message including the secured account number, merchant ID, POS transaction type identifier and the purchase amount (i.e., transaction amount).
determining whether the transaction amount associated with the transaction is under an amount threshold; ([0054-57, Figs. 3-4] The proximity reader device then creates an authorization request message including the secured account number, merchant ID, POS transaction type identifier and the purchase amount (i.e., transaction amount). The merchant transmits the secured account number, the merchant ID, the POS transaction type, the user's identification, the expiration date, and the like to the acquirer... [0057] if the transaction is not authorized, e.g. the user does not have sufficient credit (i.e., threshold amount) for the purchase);
and responsive to determining that the transaction amount associated with the transaction is under the amount threshold and the portable electronic device is located within the proximity zone of the reader device, automatically performing by the reader device the transaction using the transaction amount. ([0011] secured account number is wirelessly transmitted from the portable proximity consumer device to the proximity reader device [0035, 57, Figs. 3-4] VisaNet.TM automatically authorizes and provides enough information to automatically clear and settle a financial transaction, if the transaction is authorized by both issuer and user (i.e., user has sufficient funds), then an authorization response message is sent to the merchant informing the merchant and the user whether or not the transaction is authorized. The transaction is cleared and settled).
Gauthier is not explicit about using unique identification of portable electronic device for device validity.
However, the analogous art Doyle teaches using unique identification of portable electronic device for device validity. ([0062, 0066-72] a unique device identifier (such as a MAC address or perhaps a serial number) is used to uniquely identify and verify the device from which the data originates and to perform authentication and validation of the device and its data).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gauthier to include the idea of using unique device id for authentication in place of a given smart card as taught by Doyle so that it is possible in this approach for some of the values to match and the corresponding data streams to thereby be proven authentic, while other data streams in the collection are not authentic ([0074]).
Claim 11: Gauthier teaches a system comprising: one or more processors; and a memory storing instructions that, when executed by the one or more processors, cause the system to perform operations including (Summary): Page 4 of 16 Application No. 16/893,155Atty. Dkt. No. 10001-08593 USdetermining by a reader device that a portable electronic device is located within a proximity zone of the reader device; establishing a wireless communication channel between the reader device and the portable electronic device responsive to determining that the portable electronic device is located within the proximity zone of the reader device; at the reader device, receiving [device identification] information uniquely identifying the portable electronic device; determining by the reader device that the portable electronic device is a valid device based on the device identification information uniquely identifying the portable electronic device; receiving a request for a transaction having a transaction amount; determining whether the transaction amount associated with the transaction is under an amount threshold; and responsive to determining that the transaction amount associated with the transaction is not under the amount threshold and the portable electronic device is located within the proximity zone of the reader device, automatically performing by the reader device the transaction using the transaction amount. ([0005, Figs. 1-2] Portable proximity consumer devices wirelessly exchange data with a proximity device reader from a distance [0019], as long as the user is in wireless range of the proximity device reader; [0054-57, Fig. 3] The proximity reader device wirelessly interrogates the portable proximity consumer device. The portable proximity consumer device responds to valid interrogation protocols (e.g., fetch account number instructions, fetch user ID instructions, etc. Fig. 1 smart card’s unique number is read from magnetic strip i.e., unique device id) by wirelessly transmitting information to the proximity reader device; [0055-57, Figs. 1 and 3] if the secured account number (i.e., device info.) is valid, the authorization request message including the user's real account number, the merchant ID, the POS transaction type, and the purchase amount along with other transaction data are sent to the issuer; [0054-57, Figs. 3-4] The proximity reader device then creates an authorization request message including the secured account number, merchant ID, POS transaction type identifier and the purchase amount (i.e., transaction amount). For example, the merchant transmits the secured account number, the merchant ID, the POS transaction type, the user's identification, the expiration date, and the like to the acquirer. [0055] the secured account engine searches a database of secured account numbers to find the user's real account number... [0057] if the transaction is not authorized, e.g. the user does not have sufficient credit (i.e., threshold amount) for the purchase; [0011] secured account number is wirelessly transmitted from the portable proximity consumer device to the proximity reader device [0035, 57, Figs. 3-4] VisaNet.TM automatically authorizes and provides enough information to automatically clear and settle a financial transaction, if the transaction is authorized by both issuer and user (i.e., user has sufficient funds), then an authorization response message is sent to the merchant informing the merchant and the user whether or not the transaction is authorized. The transaction is cleared and settled).
Gauthier is not explicit about unique identification of portable electronic device.
However, the analogous art Doyle teaches unique identification of portable electronic device. ([0062, 0066-72] a unique device identifier (such as a MAC address or perhaps a serial number) is used to uniquely identify and verify the device from which the data originates and to perform authentication and validation of the device and its data).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gauthier to include the idea of using 0074]).
Claim 5: the combination of Gauthier and Doyle teaches the method of claim 1, further comprising: establishing a secure communication channel between the reader device and the portable electronic device; and wherein other information associated with the transaction is received via the secure communication channel. (Gauthier: [0030] an authorization request message is protected using a secure encryption method-e.g., 128-bit SSL or equivalent-in order to prevent data from being compromised).
Claim 6: the combination of Gauthier and Doyle teaches the method of claim 1, wherein other information associated with the transaction includes one or more of credit card information, debit card information, Automated Teller Machine card information, bank account information, and a code. (Gauthier: [0020] the secured account number is of any length as long as it resembles a real account number, such as a credit card number, debit card number, gift card number, and the like. [0030] "authorization request message" can include a currency code).
Claim 7: the combination of Gauthier and Doyle teaches the method of claim 1, further comprising: requesting by the reader device validation information associated with the portable electronic device from a database using other information associated with the transaction; and wherein automatically performing the transaction uses the validation information associated with the portable electronic device. (Gauthier: [0039] the resultant secured account number is stored in a database along with the real account number in a lookup table with other corresponding secured and real account numbers. The database is accessible to the acquirer, payment processing system, and/or the issuer. The database is preferably accessible to at least one of the payment processing system and/or the issuer, since the issuer authorizes [0035] automatically or does not authorize the user's transaction).
Claim 8: the combination of Gauthier and Doyle teaches the method of claim 7, wherein the validation information is based on a spending limit associated with the other information and the transaction amount associated with the transaction. (Gauthier: [0057] if the secured account number is valid, the authorization request message including the user's real account number... and the purchase amount along with other transaction data to the issuer... If the transaction is not authorized, e.g. the user does not have sufficient credit for the purchase. However, if the transaction is authorized, e.g., the issuer has authorized the transaction).
Claim 9: the combination of Gauthier and Doyle teaches the method of claim 1, wherein the reader device is an Automated Teller Machine. (Gauthier: [0024] authorized interrogation devices is present at point-of-sale (POS) terminals, ATM (automatic teller machines), and the like).
Claim 10: the combination of Gauthier and Doyle teaches the method of claim 1, wherein the portable electronic device is one of a cell phone, a personal digital assistant, a watch, and a tag. (Gauthier: [0019] Portable proximity consumer devices is any portable consumer device such as a contactless smart debit/credit card, contact chip enabled debit/credit card, a PDA, mobile phone, and the like, capable of wireless transmission).
Claim 15: the combination of Gauthier and Doyle teaches the system of claim 11, wherein the one or more processors are configured to perform the operations including: establishing a secure communication channel between the reader device and the portable electronic device; and wherein other information associated with the transaction is received via the secure Gauthier: [0030] an authorization request message is protected using a secure encryption method-e.g., 128-bit SSL or equivalent-in order to prevent data from being compromised).
Claim 16: the combination of Gauthier and Doyle teaches the system of claim 11, wherein other information associated with the transaction includes one or more of credit card information, debit card information, Automated Teller Machine card information, bank account information, and a code. (Gauthier: [0020] the secured account number is of any length as long as it resembles a real account number, such as a credit card number, debit card number, gift card number, and the like. [0030] "authorization request message" can include a currency code).
Claim 17: the combination of Gauthier and Doyle teaches the system of claim 11, wherein the one or more processors are configured to perform the operations including: requesting by the reader device validation information associated with the portable electronic device from a database using other information associated with the transaction; and wherein automatically performing the transaction uses the validation information associated with the portable electronic device. (Gauthier: [0039] the resultant secured account number is stored in a database along with the real account number in a lookup table with other corresponding secured and real account numbers. The database is accessible to the acquirer, payment processing system, and/or the issuer. The database is preferably accessible to at least one of the payment processing system and/or the issuer, since the issuer authorizes [0035] automatically or does not authorize the user's transaction).
Claim 18: the combination of Gauthier and Doyle teaches the system of claim 17, wherein the validation information is based on a spending limit associated with the other information and the Gauthier: [0057] if the secured account number is valid, the authorization request message including the user's real account number... and the purchase amount along with other transaction data to the issuer... If the transaction is not authorized, e.g. the user does not have sufficient credit for the purchase. However, if the transaction is authorized, e.g., the issuer has authorized the transaction).
Claim 19: the combination of Gauthier and Doyle teaches the system of claim 11, wherein the reader device is an Automated Teller Machine. (Gauthier: [0024] authorized interrogation devices is present at point-of-sale (POS) terminals, ATM (automatic teller machines), and the like).
Claim 20: the combination of Gauthier and Doyle teaches the system of claim 11, wherein the portable electronic device is one of a cell phone, a personal digital assistant, a watch, and a tag. (Gauthier: [0019] Portable proximity consumer devices is any portable consumer device such as a contactless smart debit/credit card, contact chip enabled debit/credit card, a PDA, mobile phone, and the like, capable of wireless transmission).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2 – 4 and 12 – 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gauthier and Doyle as applied to claims 1 and 11 above, and further in view of Cockrill et al (US Pub. #: 20020059114), hereafter Cockrill.
Claim 2: the combination of Gauthier and Doyle teaches the method of claim 1, further comprising: determining whether the profile authentication was successful; and responsive to determining that the profile authentication was successful, automatically performing by the Gauthier: [0057, Figs. 3-4] if the transaction is authorized (i.e., user has sufficient funds), e.g., the issuer has authorized the transaction e.g., the issuer has authorized the transaction [0035] automatically. Then an authorization response message is sent to the merchant informing the merchant and the user whether or not the transaction is authorized. The transaction is cleared and settled using conventional procedures);
the combination of Gauthier and Doyle teaches the claimed concept but is silent on responsive to determining that the transaction amount associated with the transaction is not under the amount threshold, requesting that the portable electronic device perform a profile authentication;
However, the analogous art Cockrill teaches responsive to determining that the transaction amount associated with the transaction is not under the amount threshold, requesting that the portable electronic device perform a profile authentication; ([0070] As part of determining whether the credit card is valid and active, the network further attempts to obtain authorization to charge a small amount to the credit card, to ensure that the credit card is active. If verification of payment information fails, the network preferably requests that the user input new, valid payment information and repeats the transaction authentication process).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined inventions of Gauthier and Doyle to include the idea of authenticating user when payment information fails as taught by Cockrill so that a customer conveniently completes the submission of a refund request without interacting directly with a human customer service representative ([0090]).
Claim 3: the combination of Gauthier and Doyle teaches the method of claim 2, wherein the profile authentication includes a comparison performed by the portable electronic device between a user input and a profile stored in the portable electronic device. (Gauthier: [0046] the secured account engine compares the secured account number to a plurality of secured account numbers to find the user's real account number).
Claim 4: the combination of Gauthier and Doyle teaches the method of claim 2, further comprising: receiving, from the portable electronic device, other information associated with the transaction responsive to determining that the profile authentication was successful; and wherein performing the transaction uses the other information associated with the transaction. (Gauthier: [0030] an "authorization request message" can include a request for authorization to conduct an electronic payment transaction or some other type of activity. It includes one or more of an account holder's payment account number, currency code, sale amount, merchant transaction stamp, acceptor city, acceptor state/country, POS transaction number, POS transaction type, etc... a request for permission to enter a predetermined location. [0044] the real account number includes the real account number's BIN (bank identification number) so the transaction processing system knows which particular issuer is supposed to receive the authorization request message).
Claim 12: the combination of Gauthier and Doyle teaches the system of claim 11, wherein the one or more processors are configured to perform the operations including: responsive to determining that the profile authentication was successful, automatically performing by the reader device the transaction using the transaction amount. (Gauthier: [0057, Figs. 3-4] if the transaction is authorized (i.e., user has sufficient funds), e.g., the issuer has authorized the transaction e.g., the issuer has authorized the transaction [0035] automatically. Then an authorization response message is sent to the merchant informing the merchant and the user whether or not the transaction is authorized. The transaction is cleared and settled using conventional procedures);
Gauthier teaches the claimed concept but is silent on responsive to determining that the transaction amount associated with the transaction is not under the amount threshold, requesting that the portable electronic device perform a profile authentication; determining whether the profile authentication was successful;
However, the analogous art Cockrill teaches responsive to determining that the transaction amount associated with the transaction is not under the amount threshold, requesting that the portable electronic device perform a profile authentication; determining whether the profile authentication was successful; ([0070] As part of determining whether the credit card is valid and active, the network further attempts to obtain authorization to charge a small amount to the credit card, to ensure that the credit card is active. If verification of payment information fails, the network preferably requests that the user input new, valid payment information and repeats the transaction authentication process).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined inventions of Gauthier and Doyle to include the idea of authenticating user when payment information fails as taught by Cockrill so that a customer conveniently completes the submission of a refund request without interacting directly with a human customer service representative ([0090]).
Claim 13: the combination of Gauthier and Doyle teaches the system of claim 12, wherein the profile authentication includes a comparison performed by the portable electronic device between a user input and a profile stored in the portable electronic device. (Gauthier: [0046] the secured account engine compares the secured account number to a plurality of secured account numbers to find the user's real account number).
Claim 14: the combination of Gauthier and Doyle teaches the system of claim 12, wherein the one or more processors are configured to perform the operations including: receiving, from the portable electronic device, other information associated with the transaction responsive to determining that the profile authentication was successful; and wherein performing the transaction uses the other information associated with the transaction. (Gauthier: [0030] an "authorization request message" can include a request for authorization to conduct an electronic payment transaction or some other type of activity. It includes one or more of an account holder's payment account number, currency code, sale amount, merchant transaction stamp, acceptor city, acceptor state/country, POS transaction number, POS transaction type, etc... a request for permission to enter a predetermined location. [0044] the real account number includes the real account number's BIN (bank identification number) so the transaction processing system knows which particular issuer is supposed to receive the authorization request message).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
1. WANKMUELLER, JOHN (WO2005031663A2): METHOD AND SYSTEM FOR BIOMETRICALLY ENABLING A PROXIMITY PAYMENT DEVICE.
2. Jensen et al (US 20050165684): Electronic transaction verification system.
3. Buer et al (US 20050105734): Proximity authentication system.
Tibor, Joan (US 20050097037): Electronic transaction verification system.
5. Robinson et al (US 9189788): System and method for verifying identity.
6. Abell et al (US 20030172028): Authorization of payment for a commercial transaction via a bluetooth enabled device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Badri -- Champakesan whose telephone number is (571)270-3867.  The examiner can normally be reached on M-F: 7:45am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T. Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BADRINARAYANAN /Examiner, Art Unit 2438.